Per Curiam.
—Attaway McKinnon instituted an action of ejectment against Amos E. Lewis and I. A. Mumpford. The declaration is in the usual statutory *26form, the defendant, Amos E. Lewis, filed a plea of not guilty. Just what proceedings were had in this case we are not advised. While a writ of error was sued out by Attaway McKinnon to a judgment said to have been rendered therein, upon a careful examination of the transcript of the record, the only judgment which is set forth therein is a money judgment which purports to have been rendered in favor of the plaintiff in an action of assumpsit instituted by Attaway McKinnon against William Augustus Lewis and Edward Clay Lewis, co-partners under the firm name and style of W. A. & E. C. Lewis, which cannot be considered a judgment in the instant case.
The transcript failing to show any final judgment having been rendered in the action, there is nothing to support the writ of error and it must be dismissed.
All concur, except Cockrell, J., absent.